Case 8:21-cv-01703-VMC-CPT Document 8 Filed 08/05/21 Page 1 of 2 PageID 143




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA

                              Case No.: 8:21-cv-01703-TPB-JSS
MARVIN WORRELL,

       Plaintiff,

v.

ENHANCED RECOVERY
COMPANY, LLC,

      Defendant.
___________________________________________/

                                  NOTICE OF MEDIATION

       Plaintiff Marvin Worrell and Defendant Enhanced Recovery Company, LLC (collectively,

the “Parties”) hereby advise this Court that the Parties have agreed upon the selection of Gregory

P. Holder, to mediate this matter. Mediation has been scheduled for 1:30 p.m. on October 11,

2021, via Zoom or other remote means..

       DATED: August 4, 2021
                                                         Respectfully Submitted,

                                                          /s/ Jibrael S. Hindi                   .
                                                         JIBRAEL S. HINDI, ESQ.
                                                         Florida Bar No.: 118259
                                                         E-mail:      jibrael@jibraellaw.com
                                                         THOMAS J. PATTI, ESQ.
                                                         Florida Bar No.: 118377
                                                         E-mail:      tom@jibraellaw.com
                                                         The Law Offices of Jibrael S. Hindi
                                                         110 SE 6th Street, Suite 1744
                                                         Fort Lauderdale, Florida 33301
                                                         Phone:       954-907-1136
                                                         Fax:         855-529-9540

                                                         COUNSEL FOR PLAINTIFF




                                           Page 1 of 2
Case 8:21-cv-01703-VMC-CPT Document 8 Filed 08/05/21 Page 2 of 2 PageID 144




                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on August 4, 2021, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

filing to all counsel of record.

                                                     /s/ Jibrael S. Hindi                 .
                                                    JIBRAEL S. HINDI, ESQ.
                                                    Florida Bar No.: 118259




                                           Page 2 of 2
